     4:20-mj-00064-MCRI         Date Filed 07/31/20     Entry Number 7       Page 1 of 1




                   IN THE DISTRICT COURT OF THE UNITED STATES
                           DISTRICT OF SOUTH CAROLINA
                                FLORENCE DIVISION

 UNITED STATES OF AMERICA                            CRIMINAL NO: 4:20-mj-00064

                      v.
                                                               ORDER TO DISMISS
 JORDAN E. JOHNSON
 LATISHA DESIREE EVANS


       The Motion to Dismiss Complaint is granted, and it is hereby ordered and decreed that the

Complaint in Criminal Number 4:20-mj-00064 against JORDAN E. JOHNSON and LATISHA

DESIREE EVANS be and the same is hereby dismissed without prejudice.



                                            s/Kaymani D. West
                                            KAYMANI D. WEST
                                            UNITED STATES DISTRICT JUDGE

Florence, South Carolina

July 31, 2020
